

117 HR 5047 IH: Empowering Local Curriculum Act
U.S. House of Representatives
2021-08-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5047IN THE HOUSE OF REPRESENTATIVESAugust 17, 2021Mr. Good of Virginia (for himself, Ms. Foxx, Mr. Owens, Mrs. Miller of Illinois, Mrs. Harshbarger, Mr. Perry, Mr. Duncan, Mr. Allen, and Mr. Cawthorn) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 and the Elementary and Secondary Education Act of 1965 to provide rules of construction that nothing in those Acts requires the use, teaching, promotion, or recommendation of any academic discipline, program, or activity that holds that the United States is a Nation founded on white supremacy and oppression, or that these forces are at the root of American society.1.Short titleThis Act may be cited as the Empowering Local Curriculum Act.2.Rules of construction on requirements of teaching(a)Higher educationPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is amended by adding at the end the following:124.Rule of construction on requirements of teachingNothing in this Act shall be construed to require the use, teaching, promotion, or recommendation of any academic discipline, program, or activity that holds the following:(1)The United States is a Nation founded on white supremacy and oppression, or that these forces are at the root of American society.(2)One race or sex is inherently superior to another race or sex.(3)The United States is fundamentally racist or sexist.(4)An individual, by virtue of his or her race or sex, is inherently racist, sexist, or oppressive, whether consciously or unconsciously.(5)An individual should be discriminated against or receive adverse treatment solely or partly because of his or her race or sex.(6)Members of one race or sex cannot and should not attempt to treat others without respect to race or sex.(7)An individual’s moral character is necessarily determined by his or her race or sex.(8)An individual, by virtue of his or her race or sex, bears responsibility for actions committed in the past by other members of the same race or sex.(9)Any individual should feel discomfort, guilt, anguish, or any other form of psychological distress on account of his or her race or sex.(10)Meritocracy or traits such as a hard work ethic are racist or sexist, or were created by a particular race to oppress another race..(b)Elementary and secondary educationSubpart 2 of part F of title VIII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7901 et seq.) is amended by adding at the end the following:8549D.Rule of construction on requirements of teachingNothing in this Act shall be construed to require the use, teaching, promotion, or recommendation of any academic discipline, program, or activity that holds the following:(1)The United States is a Nation founded on white supremacy and oppression, or that these forces are at the root of American society.(2)One race or sex is inherently superior to another race or sex.(3)The United States is fundamentally racist or sexist.(4)An individual, by virtue of his or her race or sex, is inherently racist, sexist, or oppressive, whether consciously or unconsciously.(5)An individual should be discriminated against or receive adverse treatment solely or partly because of his or her race or sex.(6)Members of one race or sex cannot and should not attempt to treat others without respect to race or sex.(7)An individual’s moral character is necessarily determined by his or her race or sex.(8)An individual, by virtue of his or her race or sex, bears responsibility for actions committed in the past by other members of the same race or sex.(9)Any individual should feel discomfort, guilt, anguish, or any other form of psychological distress on account of his or her race or sex.(10)Meritocracy or traits such as a hard work ethic are racist or sexist, or were created by a particular race to oppress another race..